In the United States Court of Federal Claims
                                          No. 15-1411C
                                   (Filed: September 15, 2016)


*************************************
MARK MUNNS et al.,                  *
                                    *
                  Plaintiffs,       *                Transfer Case; Rule to Show Cause;
                                    *                RCFC 41(b)
v.                                  *
                                    *
THE UNITED STATES,                  *
                                    *
                  Defendant.        *
*************************************

William Palmer, Sacramento, CA, for plaintiff.

Sean Siekkinen, United States Department of Justice, Washington, DC, for defendant.

         ORDER DISMISSING COMPLAINT FOR FAILURE TO PROSECUTE

SWEENEY, Judge

        On November 23, 2015, the instant case was transferred to the undersigned from the
United States District Court for the Eastern District of California. The record consisted of
certified copies of the district court order, the docket sheet, and a certified copy of the mandate
from the United States Court of Appeals for the Ninth Circuit. That same day, the Clerk’s Office
made an entry on the docket indicating that plaintiffs’ attorney was not admitted to practice
before the United States Court of Federal Claims and further indicating that attorney admission
instructions and forms were sent to counsel and were also available on the court’s website. On
January 4, 2016, the court granted plaintiffs’ unopposed motion, pursuant to Rule 6.1 of the
Rules of the United States Court of Federal Claims (“RCFC”), for an additional thirty days
within which to file the transfer or amended complaint and to obtain admission to the court’s bar.
A timely transfer complaint was filed on January 29, 2016.

         On June 1, 2016, plaintiffs filed an amended complaint. On June 20, 2016, the
government moved to dismiss the amended complaint pursuant to RCFC 12(b)(1) for lack of
jurisdiction and pursuant to RCFC 12(b)(6) for failure to state a claim upon which relief can be
granted. Plaintiffs’ response to the motion to dismiss was due by July 21, 2016. On August 19,
2016, the court ordered plaintiffs to show cause why their complaint should not be dismissed for
failure to prosecute their case.

       RCFC 41(b) provides:
               (b) Involuntary Dismissal; Effect. If the plaintiff fails to
               prosecute or to comply with these rules or a court order, the court
               may dismiss on its own motion or the defendant may move to
               dismiss the action or any claim against it. Unless the dismissal
               order states otherwise, a dismissal under this subdivision (b) and
               any dismissal not under this rule—except one for lack of
               jurisdiction or failure to join a party under RCFC 19—operates as
               an adjudication on the merits.

Because plaintiffs have failed to comply with the court’s order to show case, the court dismisses
plaintiffs’ complaint for failure to prosecute, pursuant to RCFC 41(b). Costs to defendant. The
clerk is directed to enter judgment accordingly.

       IT IS SO ORDERED.


                                                            s/ Margaret M. Sweeney
                                                            MARGARET M. SWEENEY
                                                            Judge